In an action for separation, the defendant husband appeals from two orders of the Supreme Court, Kings County, (1) an order entered October 15, 1964 entered upon the oral decision of a Special Referee to hear and determine, which modified a judgment for the plaintiff wife as of August 15, 1964, by reducing alimony from $185 a week to $165 a week, but fined defendant $2,625 for nonpayment of arrears; and (2) an order entered October 22, 1964, which adjudged defendant to be in contempt of court and permitted him to purge himself by payment of $10 a week on account of the arrears, in addition to the payment of current alimony. Order entered October 15, 1964 modified by reducing the amount of alimony commencing as of August 15, 1964 to $125 a week in lieu of $165 a week as set forth in the second and fifth ordering paragraphs of said order. Order entered October 22, 1964 modified by substituting $125 a week in lieu of $165 a week as the amount of current alimony and $135 a week in lieu of $175 a week, as set forth in the fifth and sixth ordering paragraphs of said order. As so modified, the orders are affirmed, without costs. In the light of appellant’s present income, as well as the ability to work of the daughter receiving unemployment insurance (which we find), the appellant was entitled to a more substantial decrease in alimony than that allowed by the Special Referee. Accordingly, we reduce the amount to the $125 a week. Beldock, P. J., Ug'hetta, Christ, Brennan and Hopkins, JJ., concur.